Citation Nr: 1636660	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO. 12-14 446A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure or mustard gas or Lewisite exposure.

(The issues of entitlement to service connection for a visual impairment and tinnitus are discussed in a separate action issued concurrently by the Board.)


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

By way of background, the RO denied service connection for type II diabetes mellitus in January 2010, and the Veteran filed a substantive appeal expressing disagreement with the decision, which was accepted by the RO as a notice of disagreement. A statement of the case deferring a decision on service connection for diabetes was issued in September 2011, and service connection was subsequently denied in an April 2012 supplemental statement of the case. In response, the Veteran submitted a statement which was accepted by the RO in lieu of a substantive appeal as to one issue but not as to the denial of service connection for diabetes. See June 2012 Statement in Support of Claim.

However, during the November 2014 Board hearing the Veteran's representative expressed a desire to proceed with the issue of entitlement to service connection for type II diabetes mellitus and testimony was accepted on that issue. Further, there is no evidence that the RO closed the appeal. 38 C.F.R. § 19.32. As such, the claim has been treated as though it is on appeal, and is properly before the Board despite the lack of a substantive appeal as to that issue or the acceptance of a statement in lieu thereof. Percy v. Shinseki, 23 Vet. App. 37 (2009); see also Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557 (2003). 

The Veteran testified concerning this issue at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in June 2014. A transcript of the hearing is associated with the electronic claims files.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

Type II diabetes mellitus manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease, or to be related to exposure to herbicides, mustard gas or Lewisite.


CONCLUSION OF LAW

The criteria for service connection for type II diabetes mellitus have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.316 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).




A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in October 2009, prior to the initial unfavorable adjudication in January 2010. This letter advised the Veteran of all of the necessary information listed above. An additional notice letter specifically concerning claims based on exposure to mustard gas or lewisite was provided in November 2011, and the claim was readjudicated in an April 2012 supplemental statement of the case. See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). As such, the Board finds VA has met its duty to notify.

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claim. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. All released or submitted private treatment records have been associated with the claims file. No other relevant records have been identified and are outstanding. As such, VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. 38 C.F.R. § 3.159(c)(4). In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

While the Veteran has a current diagnosis of type II diabetes mellitus, there is no competent and credible evidence of an in-service event, injury or disease. Service treatment records are silent for any evidence of a diagnosis or treatment for type II diabetes mellitus, including a normal urinalysis on separation, and the Veteran has not alleged that diabetes had its onset in service. Instead, the Veteran has alleged that he was exposed to both herbicides and mustard gas while in service. 

However, the Veteran is not competent to state that he was exposed to such substances, as to identify a substance as an herbicide agent for VA purposes or mustard gas requires technical expertise beyond that of a lay person. See Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); 38 C.F.R. § 3.307(a)(6)(i). The Veteran's service treatment records show that he did not have service in any areas where herbicide exposure is presumed or where herbicides were found to have been used. 38 C.F.R. § 3.307(a)(6)(iii). Treatment and personnel records are also silent for any herbicide or mustard gas exposure. 

Further, there is no competent evidence of record linking the type II diabetes mellitus to any type of chemical or gas exposure in service. The Veteran is not competent to opine as to the presence of such a link, and there are no medical records indicating a link between the current diabetes and any in-service event, including generalized gas or chemical exposure. As there is no competent and credible evidence of an in-service event, injury or disease or of a link between the current disability and service, VA did not have a duty to obtain a medical opinion in this case. Since VA has obtained all relevant identified records and the duty to obtain a medical opinion did not attach, its duty to assist in this case is satisfied.

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include type II diabetes mellitus, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For diabetes mellitus, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

Service connection for a recognized chronic disease can also be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. For chronic diseases shown as such in service or within the applicable presumptive period, subsequent manifestations of the same chronic disease at any later date are service-connected unless attributable to an intercurrent cause. 38 C.F.R. § 3.303(b). For a chronic disease to be considered to have been "shown in service," there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id. When the condition noted in service or within the presumptive period is not a chronic disease, a showing of continuity of symptomatology after discharge is required. Id.

Service connection may also be established based on herbicide exposure. 38 C.F.R. § 3.307(a)(6). For VA purposes, an "herbicide agent" includes the chemicals 2,4-D; 2,4,5-T and its contaminant TCCD; cacodylic acid; and picloram. 38 C.F.R. § 3.307(a)(6)(i). For the purposes of determining herbicide exposure, a veteran who served in qualifying locations is presumed to have been exposed to an herbicide agent. 38 C.F.R. § 3.307(a)(6)(iii). If the veteran is presumed to have been exposed to herbicides, the veteran is entitled to a presumption of service connection for certain disorders. See 38 C.F.R. § 3.309(e). This presumption is specifically limited to those diseases listed. Id.

Finally, service connection can be established for certain diseases based on exposure to specific vesicant agents, including mustard gas and Lewisite, during military service. 38 C.F.R. § 3.316. In such instances, the Veteran must prove evidence of in-service exposure and a diagnosis of an associated disability, but is relieved of the burden of providing evidence of a nexus between the current disability and his in-service exposure. 38 C.F.R. § 3.316; see Pearlman  v. West, 11 Vet. App. 443, 446 (1998).

For the purposes of this presumption, full-body exposure to nitrogen or sulfur mustard is presumed to cause the development of chronic conjunctivitis, keratitis, corneal opacities, scar formation, or the following cancers: nasopharyngeal, laryngeal, lung (except mesothelioma), or squamous cell carcinoma of the skin. 38 C.F.R. § 3.316(a). Full-body exposure to nitrogen or sulfur mustard or Lewisite is presumed to cause the subsequent development of a chronic form of laryngitis, bronchitis, emphysema, asthma, or chronic obstructive pulmonary disease. Id. Finally, full-body exposure to nitrogen mustard is presumed to cause the development of acute nonlymphocytic leukemia. Id.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends that he is entitled to service connection for type II diabetes mellitus, to include as due to herbicide, mustard gas or Lewisite exposure. Beginning with direct service connection, the medical evidence shows the Veteran as a current diagnosis of type II diabetes mellitus. See e.g., August 2015 VA treatment record. However, the preponderance of the evidence is against a finding of an in-service event, injury or disease, or of a medical nexus between active service and the current disability.

Concerning the in-service event, injury or disease, the medical evidence does not show, and the Veteran does not contend, that his diabetes mellitus had its onset or manifested in service. Service treatment records are silent for any complaints or diagnoses of diabetes mellitus. The February 1970 separation examination noted the Veteran's endocrine system was normal and the urinalysis results were negative for albumin or sugar. Identical findings were present on his May 1981 separation examination from his reserve service. On the February 1970 separation report of medical history, the Veteran denied a history of sugar or albumin in his urine, and did so again on his May 1981 report. Post service medical records and statements from the Veteran exclusively endorse an onset date for diabetes mellitus in the mid 1990s at the earliest. As such, there is no lay or medical evidence of in-service onset of diabetes mellitus.

Instead, the Veteran has argued that his diabetes mellitus was caused by herbicide or mustard gas exposure during service. Addressing the herbicide exposure first, based on the Veteran's personnel records he did not have qualifying service in the Republic of Vietnam or any other area where herbicide use has been conceded. 38 C.F.R. § 3.307(a)(6)(iii). As such, the Veteran is not presumed to have been exposed to herbicides and exposure must be established on a facts-found basis.

The Veteran has asserted that he was exposed to herbicide agents via the aircraft that he worked on while in Germany, which he asserts arrived in Germany from Vietnam and therefore had herbicides on them. However, there is no objective evidence that the aircraft on which the Veteran worked were indeed from Vietnam or had participated in the transport or spraying of herbicides, nor that any contact with such aircraft would have been regular or repeated enough to result in exposure. See 80 Fed. Reg. 35246 (June 19, 2015) (amending VA regulations to consider Air Force pilots who had sufficiently regular or repeated contact with aircraft used to disperse herbicides as having been exposed to herbicides). Further, the Veteran is not competent to state what chemicals, if any, were on any of the aircraft nor is he competent to state that any chemicals present were an herbicide agent for VA purposes, as both determinations would require technical expertise and testing. 38 C.F.R. § 3.307(a)(6)(i); see Jandreau, 492 F.3d 1372. 

There is no objective evidence in the Veteran's treatment or personnel files indicating that he was otherwise exposed to herbicides, either through the aircraft on which he worked or through other means. In a January 2016 memorandum from the Joint Services Records Research Center stated that, based on a review of the claims file, the personnel file and DD-214, there was no evidence of any travel or duty assignments that would have resulted in herbicide exposure.

The Veteran has highlighted a September 2009 Agent Orange examination as proof that he was exposed to herbicides. However, the statements contained in the examination report concerning the nature of the Veteran's exposure to herbicides appear to be a memorialization of the Veteran's contentions concerning his exposure, and not an affirmative finding by the physician that the Veteran was indeed exposed to herbicides in service through his work on various aircraft. 

Specifically, the section concerning "exposures" appears to have been completed in different handwriting than the medical diagnoses and history section, and also uses the first person in discussing exposure as opposed to the third, indicating the section was completed by the Veteran. September 2009 Agent Orange Worksheet at 3. Mere repetition of the allegations in a medical record does not transform them into competent medical evidence. LeShore v. Brown, 8 Vet. App. 406, 409 (1995). As such, this does not constitute competent evidence establishing in-service exposure to herbicides.

In short, there is no competent and credible evidence of record that establishes that the Veteran was exposed to herbicides during his period of active service. The Veteran's lay statements are not competent to establish exposure and the in-service and post-service medical and personnel records do not otherwise establish it. As such, the preponderance of the evidence is against a finding that the Veteran was exposed to herbicides in service.

Turning to the assertion of mustard gas exposure, the Veteran has argued that he was exposed to mustard gas during training at Ft. Benning. However, the Veteran is not competent to state that he was exposed to mustard gas specifically as to do so would require technical expertise and testing. See Jandreau, 492 F.3d 1372. There is no evidence of gas exposure generally, or mustard gas or Lewisite exposure specifically, in the service treatment or personnel records. In March 2012 VA received a response from the Mustard Gas Program Manager which stated that the Department of Defense, based on the Veteran's records, was unable to ascertain any exposure to mustard gas or Lewisite during the Veteran's service at Ft. Benning. See March 2012 Email Correspondence. As there is no competent or credible evidence of mustard gas or Lewisite exposure in service, the preponderance of the evidence is against a finding that such exposure occurred.

In light of the foregoing, there is no competent and credible evidence of in-service manifestations of diabetes mellitus, or of exposure to herbicide agents, mustard gas or Lewisite. As such, an in-service event, injury or disease has not been shown.

Moreover, even if it is assumed the Veteran was exposed to mustard gas, Lewisite or any other gas or non-herbicide chemical, the preponderance of the evidence is against a finding that there is a medical nexus between the current disability and such exposure. Diabetes mellitus is not a disability that is associated with exposure to any vesicant agent, and therefore service connection based on the presumption in favor of such exposure is not warranted. 38 C.F.R. § 3.316(a).

To the extent that the Veteran has asserted that his diabetes mellitus is related to gas or non-herbicide chemical exposure, he is not competent to provide such an opinion. Jandreau, 492 F.3d 1372. The Veteran has not indicated that his diabetes has been persistent since service, and indeed in his treatment records has exclusively endorsed an onset date in the mid 1990s at the earliest, well after his separation. There is no medical evidence linking the Veteran's diabetes mellitus with any in-service non-herbicide chemical or gas exposure, including mustard gas or Lewisite. As there is no competent and credible evidence of a link between the Veteran's service and his diabetes mellitus, the preponderance of the evidence is against a finding of a nexus. 

As the preponderance of the evidence is against a finding of an in-service event, injury or disease, including herbicide or mustard gas exposure, or of a medical nexus between the Veteran's active duty and his current disability, direct service connection for type II diabetes mellitus is not warranted. 38 C.F.R. § 3.303.

Diabetes mellitus is considered to be a chronic disease for VA purposes, and therefore service connection based on the presumption in favor of chronic diseases and continuity of symptomatology are applicable in this case. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.309(a). However, as noted above the medical evidence does not show, and the Veteran has not argued, that his diabetes mellitus manifested to a sufficient degree in-service to identify the disease entity or within the first post service year. 

The Veteran's February 1970 separation examination for his period of active duty noted a normal endocrine system and no albumin or sugar in his urine, as did his May 1981 separation examination for his reserve service. Service treatment records are silent for any diagnoses of diabetes mellitus in service, and post-service records uniformly reflect an onset date of the mid to late 1990s for diabetes mellitus, which is well outside of the applicable one year presumptive period. As such, there were not sufficient manifestations to identify the disease entity in service or within the first post-service year. Therefore, service connection for diabetes mellitus is not warranted based on the presumption in favor of chronic diseases or continuity of symptomatology. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.309.

Lastly, diabetes mellitus is presumed to be associated with herbicide exposure. 38 C.F.R. § 3.309(e). However, as discussed above the Veteran is not presumed to have been exposed to herbicides and the preponderance of the evidence is against a finding of exposure on a facts-found basis. As herbicide exposure has not been shown, service connection based herbicide exposure is not warranted. Id. 

Although the Veteran has established a current disability, the preponderance of the evidence weighs against a finding of an in-service event, injury or disease, or that the Veteran's type II diabetes mellitus is causally related to his service, manifested within an applicable presumptive period or is related to herbicide, mustard gas or Lewisite exposure. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.



ORDER

Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure or mustard gas or Lewisite exposure, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


